The article in question accurately stated that the plaintiff mistakenly leveled a building without authority to do so. Such an honest mistake does not reflect upon the plaintiff's business reputation. If, for example, the newspaper had reported that the plaintiff demolished the structure knowing that it had no authority, an action in libel would lie. However, the story in question alleged no such intentional misconduct, but only simple negligence. That the plaintiff made one honest mistake should not adversely affect his general business reputation.
Moreover, the article is essentially correct.
"[I]t is now generally agreed that it is not necessary to prove the literal truth of the accusation in every detail, and that it is sufficient to show that the imputation is substantially true, or, as it is often put, to justify the `gist,' the `sting,' or the `substantial truth' of the defamation." Prosser, Law ofTorts 789 (4th Ed. 1971).
If the story does contain a "sting," it is not the quote attributed to Mr. Maloney, but rather that the plaintiff demolished a building without the owner's permission. The story was therefore substantially true.
I conclude that: (1) The article did not adversely reflect upon the plaintiff's business reputation; (2) Assuming arguendo that the plaintiff's reputation was injured, this injury resulted from that portion of the article which was admittedly true. I must therefore respectfully dissent. *Page 119